         Case: 3:20-cv-00229-jdp Document #: 28 Filed: 08/11/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

XZAVIOR GOODWIN,

        Plaintiff,
                                                      Case No. 20-cv-229-jdp
   v.

JORDAN THOME-HOUGH,
MARIA GAMBARO, and TAYLOR,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this case

with prejudice.




        /s/                                              8/11/2021
        Peter Oppeneer, Clerk of Court                         Date
